Title: John Adams to Richard Cranch, 15 December 1782
From: Adams, John
To: Cranch, Richard



My dear Brother
Paris. Decr 15. 1782

Since my Arrival here 26 October, untill the 30 of November, We had a constant Scuffle Morning noon and night about Cod and Haddock on the Grand Bank Deer skins on the Ohio and Pine Trees at Penobscat, and what were worse than all the Refugees.
The Denouement of the Plott has had in it as much of the sublime and Pathetic as any Part of the Piece. It was comical too as you shall one day know in detail.
I look back with Wonder upon the scenes; and with Gratitude. We shall be afflicted with Disputes about the Refugees, and criticks will pick holes and discover flaws and Blemishes, But We have done the best We could.

My affectionate Remembrance to sister & the Children.
Yours

